AO 2-|:SB (Rev. WAED l lflo) .ludgmcnt in a Crimiiial Case
Slteet lA

FiLEo in THE
!_ u s uisirttLt t.OLiP.i”
EAsTErtN oistttic'r or innsnino ton

OCT UE| 2018

SEAN l-` F.‘.c_»'\‘..i'O‘i'. CLERK

UNITED STATES DISTRICT COURT

Eastem District of Washington

uNiTiso sTATES or AMERICA JUDGMENT iN A CRIMIN_XF[§_Q§E»*#ASHW§§FW
V.
TAMMY JEAN WlDMEYER Case Nurnber: 2: l S-CR-OUO?' l -WFN-l

USM Ni.tmber: 20941-085

.l. Grcgory Lockwood
l)el`enda.nt's Attoi'iit:)'

l:l
l:l

'I`HE DEFENDANT:

§ pleaded guilty to count(s) l, 2, 4 and 5 oftlie lndictrnent
E pleaded nolo contendere to count(s)
which was accepted by the court.

m was found guilty on count(s) after a
plea ol`itot guilty.

 

 

The defendant is adjudicated guilty oftliesc offenses:

Title & Section i' _N_a;ure ofOfl`ense Offense Ended Count

21 U.S.C. § 843(;1](3). (d){l) Acquiring And Obtainiiig A Coiitrollcd Snbstance By Fraind. Misrept'eseiitatioit

` 7
Deceptiort And Subterl`uge 4!09!'0|6 l
21 U.S.C. §843(3)(3),{£1)(1) Acquiring And Obtaining A Cotttrolled Siibstaiicc By Frntid, Misrepresciitatioii. U._Umpm() ,,
Deccplion And Subterl`uge _ _
21 U.S.C. § 343(£1}(3).{¢1){1) Acquiring And Obtaining A Controlletl Subsiancc By Fraud, Misrcpresentation. U__Ulm.,(]m d
Dccepiioii Attd Subterl`uge "

21 U.S.C. §§ 843(3){3],(£1][1}, 846 Altempting To Acquire And Obtain A Cottlrolled Siibstance B)' Frniid, USH:HZ(H? 5
Misreprcsentation, Deception Aiid Subtcrfuge

The defendant is sentenced as provided in pages 2 through 6 ol`thisjudgmeiit. Tlie sentence is imposed pursuant to the
Seiitencing Reform Act 01`1984.

l:l Tlie defendant has been found not guilty on count{s)

g Count(s) 301'lltelndictnieiil ®is

 

l:l are dismissed on the motion ofilie United States

 

lt is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ot`iiame, residence. or

niailinp address until al_l fines, restitution, c_osts, and special assessments im osed by this judg_iitept are fully paid. lfordered to pay restitution,
the de citdant must notify the court and United Statcs attorney ofn‘iatcria| c ianges iii economic circumstances

10f4r‘20 1 8

Dtite_ol` imposition ot`Judgnient

S`ignature ofju_dge

The Honotable Wrn. Fremming Nielsen Senior Judgc. U.S. Districi Courl
blame and '|`il|c ot`Judge

/£/Q//?
/ff

[)nle

AO 2458 (Rev. WAED l 1/16) Judgment in a Criminal Case judgment ~~ Page 2 of 6
Sheet 4 - Probation

DEFENDANT: TAMMY JEAN WIDMEYER
Case Number: 2:18-CR-00071-WFN- l

PROBATION

You are hereby sentenced to probation for a term of: 5 ‘/ears each as to Count l, 2; 4 and 5, to be served concurrently

MANDATORY CONDITIONS

l. you must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance, including marijuana, which remains illegal under federal law.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of

release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
[‘_‘| The above drug testing condition is suspended, based on the court's determination that you

pose a low risk of future substance abuse. (check if applicable)
You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

lZl

|'_'_] You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
S€q-)
as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

[| You must participate in an approved program for domestic violence. (check ifapplicable)

[] You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if
applicable)
8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013
9. Ifthisjudgment imposes a tine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
lO. ¥ou must notify the court of any material change in your economic circumstances that might affect your ability to pay
restitution, fines, or special assessments

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.

AO 2458 (Rev. WAED l 1/16) Judgment in a Criminal Case ludgment -- Page 3 of 6

Sheet 4A - Probation

DEFENDANT: TAMMY .IEAN WIDMEYER
Case Number: 2:18'CR-0007l-WFN-l

STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the
time you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different
time frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about

how and when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federaljudicial district where you are authorized to reside without first getting permission
from the court or the probation officer.

Vou must be truthful when responding to the questions asked by your probation officer.

You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. lf
notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
officer within 72 hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
from doing so. lf you do not have full-time employment you must try to find full-time employment, unless the probation
officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
or yourjob responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation
officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer
within 72 hours of becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone has
been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
permission of the probation officer.

lf you are arrested or questioned by a law enforcement onicer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
nunchakus or tasers).

Vou must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.

You must follow the instruction of the probation officer related to the conditions of supervision.

U.S. Probation Off`ice Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant’s Signature Date

 

 

AO 2458 (Rev. WAED l 1116) .ludgment in a Crimina| Case .1 udgment -- Page 4 of 6
Sheet 4D - Probation

DEFENDANT: TAMMY JEAN WIDMEYER

Case Number: 2:18-CR-00071-WFN-l

SPECIAL CONDITIONS OF SUPERVISION

l. you are restricted to your residence for six (6) months, without electronic monitoring, except for employment; education; religious
services; medical; substance abuse; or mental health treatment; attorney visits; court appearances; coon-ordered obligations; or other
activities as pre-approved by the supervising officer

2. You must complete 100 hours of community service. The probation officer will supervise the participation in the program by

approving the program (agency, location, frequency of participation, etc.). You must provide written verification of completed hours
to the probation officer.

3. You must participate in a vocational services program and follow the rules and regulations of that program. Such a program may
includeij readiness training and skills development training.

4. You must submit your person, residence, oftice, or vehicle and belongings to a search, conducted by a probation officer, at a
sensible time and manner, based upon reasonable suspicion of contraband or evidence of violation of a condition of supervision.
Failure to submit to search may be grounds for revocation. You must warn persons with whom you share a residence that the premises
may be subject to search.

5. You must undergo a substance abuse evaluation and, if indicated by a licensed/certified treatment provider, enter into and
successfully complete an approved substance abuse treatment program, which could include inpatient treatment and aftercare upon
further order of the court. You must contribute to the cost of treatment according to your ability to pay. You must allow full reciprocal
disclosure between the supervising officer and treatment provider.

6. You must abstain from the use of illegal controlled substances, and must submit to urinalysis and sweat patch testing, as directed by
the supervising officer, but no more than 6 tests per month, in order to confirm continued abstinence from these substances

7. You must not enter into or remain in any establishment where alcohol is the primary item of sale. You must abstain from alcohol
and must submit to urinalysis and Breathalyzer testing as directed by the supervising ofticer, but no more than 6 tests per month, in
order to confirm continued abstinence fi'om this substance.

8. You must complete a mental health evaluation and follow any treatment recommendations of the evaluating professional which do
not require forced or psychotropic medication and/or inpatient confinement, absent further order of the court. You must allow
reciprocal release of information between the supervising officer and treatment provider. You must contribute to the cost of treatment
according to your ability to pay.

9. You must not be self~employed, nor shall you be employed by fi'iends, relatives, or associates, unless approved in advance by the
supervising officer. Vou must not work for cash and must provide proof of` earnings as required by your supervising officer.

AO 2458 (Rev. WAED ll/16) Judgment in a Crimiiial Case

.ludgment -- Page 5 0f6
Sheet 5 - Criminal Monetary Pena|ties

DEFENDANT: TAMMY JEAN W|DMEVER
Case Number: 2:18-CR-0007l-WFN-1

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS 3400.00 $.00 $.00 S.OO
|:| The determination of restitution is deferred until . An Amended Judgmenl in a Criminal Case (A 0245C) will be

entered after such determination
l:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column belo\v. 1-lowever, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

l:l

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
before the fifteenth day after the date of thejudgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6
may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

El The court determined that the defendant does not have the ability to pay interest and it is ordered that:
El the interest requirement is waived for the I:I fine 1:| restitution

l:l the interest requirement for the l:l fine Cl restitution is modified as follows:

l:l

* .lustice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22

” Findings for the total amount of losses are required under Chapters 109A, 110, llOA, and l 13A of Title 18 for offenses committed on or after
September lJ, 1994, but before April 23, 1996.

AO 2458 (Rev. WAED l l/l6) Judgrnent in a Criminal Case
Sheet 6 - Schedule of Payments

Judgment -- I’age 6 of 6

DEFENDANT: TAMMY JEAN W|DMEYER
Case Number: 2:18-CR-0007l-WFN-l

SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A l:l Lump sum payments of $ due immediately, balance due
|:| not later than , or
[] in accordance with m C, |:] D, [:] E, or |:| F below; or
B g Payment to begin immediately (may be combined with [:| C, |:] D, or g F below); or
C [] Payment in equal (e.g., weekly, momhly, quarlerly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or
D |:] Payment in equal (e.g., weekly, momhly. quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision or
E [:] Payment during the term of supervised release will commence within m__ t w (e. g. 30 or 60 days) after release from

imprisonment. The court will set the payment plan based on an assessment of the defendant' s ability to pay at that time; or
F lZ Special instructions regarding the payment of criminal monetary penalties:

While on probation, monetary penalties are payable on a monthly basis of not less than $25.00 per month or 10% of the defendant's
net household income, whichever is larger, commencing 30 days after the defendant is released from imprisonment.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
lnmate Financial Responsibility Program, are made to the following address until monetary penalties are paid in full: Clerk, U.S.
District Court, Attention: Finance, P.O. Box 1493, Spokane, WA 99210-1493.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
l:l Joint and Several
Defendant and Co-Defendant Names and Case Numbers (including defendant mrmber), Total Amount, Joint and Several Amount,

and corresponding payee, if appropriate.

[] The defendant shall pay the cost of prosecution.

l:l

The defendant shall pay the following court cost(s):

l:l The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following orders (l) assessman (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine interest,
(6) community restitution, (7) JVTA Assessment, (8) penalties, and (9] costs, including cost of prosecution and court costs.

